Exhibit 10.3.14.1

[g70631kji001.jpg]

PROVIDING ESSENTIAL PEOPLE

Employment Contract

Westaff e-form · Westaff e-form · Westaff e-form · Westaff e-form · Westaff
e-form · Westaff e-form · Westaff e-form

Electronic Form Template 8/06 (emp_con.dot)

 

This contract is entered into by and between                 Eric
Person                   (hereafter “you”) and Westaff (USA), Inc./Westaff
Support, Inc. (“Westaff”).

Westaff hereby agrees to hire you or continue your employment and you agree to
accept employment or continue your employment with Westaff upon the following
terms and conditions:

1. Duration. Your employment shall start or continue as of  8/07/06 and shall
continue thereafter until terminated by either party giving to the other two
weeks’ advance notice of termination. However, Westaff is not obliged to give
you such advance notice if:

a.             Termination occurs during the first year of your employment; or

b.             You are a part-time employee; or

c.             You accept an offer of employment with a business competitive to
Westaff; or

d.             You are terminated for misconduct, violation of this Contract or
violation of Westaff’s policies or rules as set forth in Westaff’s Employee
Handbook or otherwise made known to you.

2. Terminable-At-Will. You are a “terminable-at-will” employee. You may resign
at any time with or without a reason. Likewise, Westaff may dismiss you at any
time with or without cause. You acknowledge that there are no other express or
implied agreements between you and Westaff for any specific period of
employment, or for continuing or long-term employment.

3. Pay. You will be paid a beginning salary of $155,000.00 per year or a wage of
$                    per hour. Your pay may be revised without impairing the
effectiveness of any other provisions of this Contract. Your pay will be paid in
equal installments every two weeks. Each pay period is distinct and severable,
and your employment for part of a pay period or part of a year will not entitle
you to pay for more than the time you actually worked. In the event your
employment terminates during a pay period, your pay will be prorated to the date
of termination, and will include earned vacation pay, if any.

4. Confidentiality. Westaff is a provider of temporary staffing and employment
services. You acknowledge that by virtue of your employment, you will become
familiar with or have access to Westaff’s valuable proprietary information,
confidential data and trade secrets which include but are not limited to,
customers’ and employees’ names, addresses and telephone numbers, bill and pay
rates, employees’ pay and skills, other statistical information, sales
techniques, methods of operation, advertising materials, formulas and operating
manuals. As the misappropriation of such information, data or secrets would
result in great damage or loss to Westaff, you agree not to use any of it for
your own benefit and not to disclose it to, or allow the use of it by any
person, firm or corporation, whether during your Westaff employment or
thereafter.

5. Non-Diversion. You agree that you will not, directly or indirectly, either
for yourself or for any other person, firm or corporation, solicit or attempt to
divert any Westaff customer or recruit any Westaff employee during your Westaff
employment and for a period of one year thereafter. For purposes of this
paragraph, a Westaff customer is defined as any person, firm or corporation that
Westaff has serviced within one year preceding the termination of your
employment and with whom you have had contact on behalf of Westaff, and a
Westaff employee is defined as any person who has received salary or wages from
Westaff within one year preceding the termination of your employment.

Providing Essential Staffing Services


--------------------------------------------------------------------------------


6. Non-Competition. You agree to devote your best efforts to the performance of
your Westaff duties and to perform no acts detrimental to Westaff’s best
interests. You will not engage in any other business nor work for any other
person or entity during your Westaff workday.  While employed by Westaff, you
will not engage in any competitive temporary staffing or employment services
business. Unless prohibited by the law in your jurisdiction, you further agree
that you will not engage in a competitive temporary staffing or employment
services business, in a same or similar capacity in which you were employed by
Westaff, for yourself or for any other person, firm or corporation, within a
radius of twenty-five miles from the Westaff office(s) where you were working
for a period of one year after the termination of your Westaff employment.

7. Authority. You shall have no authority to enter into any contract or
agreement or otherwise bind Westaff without the prior consent of an officer of
Westaff.

8. Property. Upon termination of your employment, you agree to immediately
deliver to Westaff all equipment, supplies, keys, manuals, monies, overpayments,
lists, records, resumes, diskettes or other material related to the business of
Westaff and all Westaff property of whatever nature in your possession or
control or which you may have entrusted to any other party.

9. Violation. You acknowledge that the obligations and restrictions set forth in
this Contract are reasonably necessary for the protection of Westaff’s business,
goodwill, property, and customer and employee relationships. You recognize that
irreparable damage will result to Westaff in the event of any violation of this
Contract and hereby agree to the issuance of a restraining order and/or an
injunction against you for such a violation, in addition to any other legal or
equitable remedies Westaff may have.

10. Assignment. Westaff’s rights and/or duties under this Contract may be
assigned or delegated to any successor of Westaff. However none of your rights
and/or duties under this contract may be assigned by you to any other party.

11. Modification. The terms of this Contract may be amended, modified or
replaced only by a subsequent written agreement signed by you and an authorized
representative of Westaff.

12. Severability. Every provision of this Contract is distinct and severable. If
any such provision is held to be illegal, unenforceable or void, it shall not
affect the legality, enforceability or validity of any of the other provisions.

13. Acknowledgment. You hereby acknowledge that you have read and understood
this Contract. By signing below, you acknowledge receipt of a copy of this
Contract and agree to abide by its terms and conditions.

Employee:

/s/ P. E. Person

 

 

Date:

Aug. 14, 2006

 

 

(Signature of employee)

 

 

 

 

 

 

 

 

 

 

Westaff (USA), Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Debra L. Banks

 

 

Location:

Walnut Creek, CA

 

(Signature of Westaff representative)

 

 

 

 (City, State and Westaff office number)

 

 

 

 

 

Printed Name:

Debra L. Banks

 

 

 

 

 

 

 

 

 

 

Title:

HR Assistant

 

 

 

 

 

 


--------------------------------------------------------------------------------